Slip Op. 04-29

            UNITED STATES COURT OF INTERNATIONAL TRADE

             BEFORE: RICHARD W. GOLDBERG, SENIOR JUDGE


ILVA LAMIERE E TUBI S.R.L.
and ILVA S.P.A.,

           Plaintiffs,

     v.

UNITED STATES,                             Court No. 00-00127

           Defendant,

     and

BETHLEHEM STEEL CORPORATION and
UNITED STATES STEEL CORPORATION,

           Defendant-Intervenors.


                          JUDGMENT ORDER

     Upon consideration of the Department of Commerce’s Final
Results of Redetermination Pursuant to Court Remand
(“Redetermination Results”) filed pursuant to the Court’s
decision in ILVA Lamiere e Tubi S.r.l. and ILVA S.p.A. v. United
States, Slip Op. 03-97 (July 29, 2003), and all other papers
filed herein, and no parties having filed comments regarding the
Redetermination Results, it is hereby

     ORDERED that the Redetermination Results are sustained in
all respects.

     SO ORDERED.

                                    /s/ Richard W. Goldberg
                                    _____________________________
                                    Richard W. Goldberg
                                    Senior Judge

Dated:     March 26, 2004
           New York, New York